Citation Nr: 0011983	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  96-07 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by dizziness including compensation 
pursuant to 38 C.F.R. § 3.317 for an undiagnosed illness 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.

2.  Entitlement to service connection for a chronic 
disability manifested by sexual dysfunction including 
compensation pursuant to 38 C.F.R. § 3.317 for an undiagnosed 
illness following service in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  Entitlement to service connection for a chronic 
disability manifested by visual impairment including 
compensation pursuant to 38 C.F.R. § 3.317 for an undiagnosed 
illness following service in the Southwest Asia theater of 
operations during the Persian Gulf War.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service with the United Sates Army 
from December 1974 to June 1979.  As a member of the U.S. 
Army Reserves, he was ordered to active duty from December 
1990 to April 1991 in support of operation Desert 
Shield/Desert Storm.  He served in Southwest Asia from 
January 1991 to March 1991.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Nashville, Tennessee and St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In October 1999, the Board remanded the issues regarding 
service connection for dizziness and sexual dysfunction.  
During this time, the veteran perfected an appeal concerning 
service connection for bilateral defective vision and left 
eye maculopathy.  Therefore, the Board shall review this 
issue.  

As noted in the prior October 1999 Board Decision/Remand, in 
the November 1998 written brief presentation, it appears that 
the veteran's representative is requesting an increased 
evaluation for chronic fatigue syndrome (CFS).  This matter 
is referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  The veteran's undiagnosed illness manifested by dizziness 
has not been shown to have developed to a compensable degree.  

2.  The record does not contain competent medical diagnosis 
of a disability claimed as dizziness.

3.  The veteran's sexual dysfunction has been attributed to 
residuals of a prostatectomy.

4.  The veteran's sexual dysfunction was not shown in 
service, and the record does not contain competent evidence 
of a nexus between sexual dysfunction and injury or disease 
during the veteran's active service.

5.  The veteran's current eye problems have has been 
variously diagnosed as bilateral multifocal pigment 
epithelial detachments, myopia and left eye maculopathy.

6.  The record does not contain competent evidence of a nexus 
between current eye disorders and injury or disease during 
the veteran's active service.   


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a chronic 
disability from an undiagnosed illness manifested by 
dizziness claimed as a result of service during the Persian 
Gulf War.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 
(1999); VAOPGCPREC 8-98.  

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a chronic 
disability manifested by sexual dysfunction claimed as a 
result of service during the Persian Gulf War.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (1999); 
VAOPGCPREC 8-98.  

3.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a chronic 
disability from an undiagnosed illness manifested by visual 
impairment claimed as a result of service during the Persian 
Gulf War.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 
(1999); VAOPGCPREC 8-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Gulf War Syndrome

The veteran contends that he has numerous disabilities as the 
result of service, and that these conditions have resulted 
from his service while stationed in the Persian Gulf in 
support of operation Desert Storm.  He reports that he has 
had sexual problems, decreased vision, and dizziness since 
returning from the Persian Gulf.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (1999).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
6-month period will be considered chronic.  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b) 
(1999).

It should be noted that compensation shall not be paid under 
this section: if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c) (1999).

An opinion of the VA General Counsel, VAOPGCPREC 4-99 
(5/3/99), noted that a well-grounded claim for compensation 
under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of: (1) active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) the manifestation of one or 
more signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness.  

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any know diagnosis or, at 
minimum, evidence that the illness has not been attributed to 
a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well-grounded claim as to each of those elements may depend 
upon the nature and circumstance of the particular claim.  

For purposes of the second and third elements, the 
manifestations of one or more signs or symptoms of 
undiagnosed illness or objective indications of chronic 
disability may be established by lay evidence if the claimed 
signs and symptoms, or the claimed indications, respectively, 
are of a type which would ordinarily be susceptible to 
identification by lay persons.  If the claimed signs or 
symptoms of undiagnosed illness or the claimed indications of 
chronic disability are of a type, which would ordinarily 
require the exercise of medical expertise for their 
identification, then medical evidence would be required to 
establish a well-grounded claim.  

For the third element, a veteran's testimony may be 
considered sufficient evidence of objective indications of 
chronic disability, for purposes of a well-grounded claim, if 
the testimony relates to nonmedical indicators of disability 
within the veteran's competence, and indicators are capable 
of verification from objective sources.  Medical evidence 
would ordinarily be required to satisfy the fourth element, 
although lay evidence may be sufficient in cases where the 
nexus between the chronic disability and the undiagnosed 
illness is capable of lay observation.  

The veteran's DD-214 indicates that he was ordered to serve 
on active duty in support of Operation Desert Shield/ Desert 
Storm.  He served in Southwest Asia.  The record also shows 
that his claimed undiagnosed disabilities began within the 
time specified in the regulations.  VA outpatient records 
show that he began his complaints as early as 1992.  VA 
records indicate that his complaints have continued and he 
has been receiving treatment since that time.  The veteran 
was granted service connection for chronic fatigue syndrome 
in a July 1997 rating decision.

However, in the instant case, the Board does not find that 
the veteran's claims for service connection for the various 
disabilities under 38 C.F.R. § 3.317 (1999) are well grounded 
because his claimed sexual and eye disorders have been 
diagnosed and, moreover, his dizziness has not been shown to 
be 10 percent disabling.    

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  

Moreover, the RO fulfilled its obligation under section 
5103(a) in a statement of the case (SOC) that informed the 
veteran of the reasons his claims had been denied.  Also, by 
this decision, the Board informs the appellant of the type of 
evidence needed to make his claims well grounded. 

Although the RO did not specifically state that it denied 
these claims on the basis that they were not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(when the Board decision disallows a claim on the merits and 
the U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims, hereinafter the Court), finds 
the claim to be not well grounded, the appropriate remedy is 
to affirm, rather than vacate, the Board's decision, on the 
basis of nonprejudicial error).


A.  Undiagnosed Illness

While the veteran served in Southwest Asia and has complained 
of symptoms related to Persian Gulf in a timely manner, it is 
important to note that in the above referenced regulation one 
of the basic criteria for service connection is that the 
condition may not be attributed to any known cause.  Review 
of the medical evidence of record shows that, in addition to 
the veteran's service medical records, private medical 
records and VA outpatient treatment records, the veteran has 
had extensive evaluations by the VA in 1997 and 2000.  

Concerning the appellant's claim for disabilities manifested 
by sexual dysfunction and vision problems, the Board notes 
that the symptomatology of which the appellant has complained 
has not resulted in a disability which can be said to be 
"undiagnosed." To the contrary, treatment records reflect 
diagnoses that have not been related to service (as discussed 
below).  Since there is, of record, medical evidence 
attributing the appellant's disabilities to clinically 
diagnosed disorders, the requirements for entitlement to 
service connection under 38 C.F.R. § 3.317 (1999) is rendered 
not plausible and may also be viewed as not well grounded. 

i.  Sexual Dysfunction

In January 2000, the veteran underwent genitourinary 
examination.  In reporting his medical history, he noted that 
he had urinary problems including blood in his sperm since 
his return from the Persian Gulf.  He indicated that in July 
1999 he was found to have a malignant prostate.  He underwent 
a suprapubic prostatectomy in August 1999.  On examination, 
the genitalia and testes were considered normal.  The 
diagnosis was residuals of prostatectomy for malignancy.  The 
examiner also commented that it was unlikely that the 
veteran's sexual disorder was related to military service.

While the examiner did not definitively state that the 
veteran's disorder was a result of his prostatectomy he did 
provide a diagnosis.  Therefore, service connection may not 
be presumed under the referenced regulation applicable to 
service in the Persian Gulf and he is not entitled to service 
connection for a sexual dysfunction as manifestations of an 
undiagnosed illness under 38 C.F.R. § 3.317 (1999).

ii.  Eyes

Service medical records relate that the veteran entered his 
first period of service with defective near and far vision.  
He received eyeglasses during his first period of service.  A 
July 1989 report of the examination conducted prior to his 
entry into his second period of service noted his corrected 
near and distant vision as well as refraction error.  This 
was also noted at the April 1991 separation examination.  

The report of the initial post service VA examination dated 
in September 1992 relates that his eyes were negative.  There 
was no eye defect reported at his Persian Gulf examination 
conducted in January 1994. 

VA outpatient records dated in February 1996 noted a 
diagnosis of myopia.  The veteran underwent private 
evaluation in April 1996.  The examiner reported that the 
veteran indicated that he had multiple systemic problems 
since 1991.  For the previous six to twelve months he also 
noted left eye "waviness."  The diagnosis was bilateral 
multifocal pigment epithelial detachments.  The examiner 
commented that this could be related to stress. 

The veteran underwent a VA eye examination in April 1997.  
Examination of the right eye revealed a visual acuity of 
20/20-1 with best correction; otherwise there were no noted 
defects.  The left eye revealed a visual acuity of 20/30-1 
with best correction.  Examination of the left fundus 
revealed a small punched out lesion on the macula.  It was 
thought to represent either a retinal pigment epithelium 
defect or retinal pigment epithelial detachment.  The 
diagnosis was left eye maculopathy.  A magnetic resonance 
imaging (MRI) was performed in April 1997 at a VA facility.  
There was no abnormality identified in the orbits. 

As the veteran's visual problems have been attributed to 
bilateral multifocal pigment epithelial detachments, myopia 
and left eye maculopathy, he is not entitled to service 
connection for visual impairment as manifestations of an 
undiagnosed illness under 38 C.F.R. § 3.317 (1999).

B.  Development to 10 percent 

The problem with the veteran's claim for service connection 
for dizziness arises with the fact that his current 
disability has not developed to a compensable degree.  

In light of the fact that this disability has not been 
definitively diagnosed the Board considered the reported 
symptoms of dizziness.  The Board notes that dizziness is not 
accorded separate evaluation criteria in VA regulations.  
This impacts on the question of whether it has been 
manifested to a degree of 10 percent, as required by 38 
C.F.R. § 3.317.  However, the claimant's disability can be 
evaluated under Diagnostic Code 6204 by analogy to 
labyrinthitis. 

The criteria for the evaluation of diseases of the ear and 
other sense organs were revised, effective June 10, 1999.  64 
Fed. Reg. 25202-25210 (May 11, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  Haywood v. 
West, 12 Vet. App. 55 (1998).  Therefore the Board will 
review those manifestations listed under Diagnostic Code 6204 
by analogy to labyrinthitis, effective prior to June 10, 
1999, and as a peripheral vestibulare disorder, effective as 
of June 10, 1999.  38 C.F.R. § 4.20 (1999).  The Board finds 
that a compensable rating is not warranted based on the 
rating criteria extant prior to June 10, 1999 or under the 
revised criteria.  

Under the old criteria, moderate, chronic labyrinthitis with 
tinnitus and occasional dizziness warranted a 10 percent 
evaluation.  A 30 percent evaluation required that the 
disorder be severe with tinnitus, dizziness, and occasional 
staggering.  These evaluations were to be combined with 
evaluations for any associated loss of hearing or 
suppuration.  38 C.F.R. § 4.87a, Code 6204, effective prior 
to June 10, 1999. The revised diagnostic code now refers to 
peripheral vestibular disorders, and provides for a 10 
percent rating for occasional dizziness and, a 30 percent 
rating for dizziness and occasional staggering.  64 Fed. Reg. 
25202-25210 (May 11, 1999).  A note indicates, however, that 
objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be required under this code.  38 C.F.R. § 4.87, 
Diagnostic Code 6204, Note (1999).  Although the veteran has 
subjective complaints of dizziness, this has not been 
objectively confirmed.  The Board does not ascribe 
significant probative weight in favor of the veteran's 
statements regarding dizziness.  These statements are 
inconsistent with objective medical evidence.  In fact, a 
review of the VA and private medical records dated between 
1992 and 2000 do not show that he reported symptoms of 
dizziness to the examiners.  Moreover, the medical reports of 
record do not show abnormalities indicative of dizziness, 
such as problems with gait or balance. In the absence of 
objective findings of dizziness, his current disability has 
not developed to a compensable degree and the veteran has not 
met the requirements of 38 C.F.R. § 3.317.  Therefore, 
service connection for a disability claimed as dizziness 
under 38 C.F.R. § 3.317 is not well grounded.

II.  Direct Service connection

While the veteran's contentions have primarily centered on 
his service in the Persian Gulf during Operation Desert 
Storm, service connection must also be considered on a direct 
basis, that is, it must also be determined if any of these 
conditions may be directly related to the veteran's periods 
of active duty.  Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 
1994).  

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of his claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the Court held that the appellant in that case had 
not presented a well-grounded claim as a matter of law.  The 
Court pointed out that, unlike civil actions, the VA benefits 
system requires more than an allegation; the claimant must 
submit supporting evidence.  Tirpak, 2 Vet. App. at 611.  The 
evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999).

A.  Dizziness

The veteran's problem with presenting a well-grounded claim 
for dizziness arises with the first element, which is 
evidence of current disability.  He has provided no medical 
evidence to show a current diagnosis of dizziness.  Without 
proof of a current disability, there can be no valid claim.  
See, Brammer v.  Derwinski, 3 Vet. App. 223, 225 (1992); and 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As noted 
above, post service treatment and examination records (both 
VA and private) dated as late as 2000 failed to document a 
diagnosis regarding such a disability.  The examiners have 
listened to his complaints and symptoms regarding his 
disability, however, there is not a diagnosed disability 
claimed as dizziness.

B.  Sexual Dysfunction and Eye Disability

The first element of Caluza requires evidence of current 
disability as provided by a medical diagnosis.  In regard to 
the remaining disabilities, as noted, VA and private medical 
records include diagnoses of residuals of prostatectomy as 
well as myopia, left eye maculopathy and bilateral multifocal 
pigment epithelial detachments.  These diagnoses satisfy this 
requirement.

Concerning the second element, evidence of inservice injury 
or disease, service medical records relate that defective 
near and distant vision were noted on his pre-induction 
examination in November 1974.  In April 1976, he was provided 
reading glasses.  In October 1976, he complained of eyestrain 
but was assured that his prescription was correct.  In April 
1978, it was noted that he had been wearing contact lens 
since 1977.  The veteran's corrected near and distant vision 
was noted on his May 1979 separation examination.  At that 
time, he underwent examination in the optometry clinic.  In 
giving the diagnostic assessment, the examiner reported 
"over minused hyperopic astigmia."  A new prescription was 
ordered.

Upon entry to his second period of service, the report of the 
examination conducted in July 1989 noted his corrected near 
and distant vision as well as refraction error.  While the 
veteran reported that he did not experience any eye injury, 
infection or severe irritation, on the April 1991 Desert 
Shield/Storm Out Processing Checklist, the veteran has 
testified that he had eye problems during the Persian Gulf 
War.  For the purposes of determining a well-grounded claim, 
the veteran is competent to report his observable symptoms.

In regard to the disability claimed as sexual dysfunction, 
the service medical records do not show any complaints, 
treatment or diagnoses regarding the genitourinary system.  
The veteran reported at his personal hearing that his sex 
drive had decreased since his Persian Gulf sickness.  
Although there is no evidence of treatment for sexual 
dysfunction during his period of service in the Persian Gulf, 
for the purposes of determining a well-grounded claim, as 
pointed out above, his statements may be satisfactory 
evidence of inservice injury. 

The veteran's problem with these claims is that he has not 
provided any competent medical evidence showing that the 
current disabilities are related to disease or injury during 
service, as required by Caluza.  The medical evidence of 
record does not include any competent medical statements or 
opinions concerning a nexus for either disability and any 
disease or injury during military service.  The only evidence 
of record that suggests a relationship between the veteran's 
claimed disabilities and service are the veteran's 
statements.  While a review of his DD-214 shows that he 
served as a specialist in psychological operations, it is not 
shown that he has medical expertise in either urology or 
ophthalmology.  Moreover, as noted above, a VA physician has 
concluded that the veteran's sexual dysfunction is unrelated 
to military service.  Under these circumstances, it cannot be 
found that the statements of the veteran alone are competent 
to demonstrate the existence of the claimed disabilities or a 
relationship of these purported disabilities to his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).


ORDER

Entitlement to service connection for a disability claimed as 
dizziness is denied.

Entitlement to service connection for a disability manifested 
by sexual dysfunction is denied.

Entitlement to service connection for a disability manifested 
by visual impairment, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

